Citation Nr: 1451319	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1982.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue on appeal was remanded in November 2011 to determine whether the Veteran was still imprisoned and to determine his current mailing address, and then to schedule him for a hearing if he had been released.  The Veteran was scheduled for a hearing in May 2012 and the March 2012 notice was sent to an address in East Palo Alto, California; the Veteran did not appear.  

There is a March 15, 2013 VA Report of General Information in which it appears a VA employee attempted to contact the Veteran to determine his address but the memo is not clear on whether the Veteran was reached.

On June 27, 2013, the Oakland RO sent correspondence to the Veteran at a FCC Medium prison in Petersburg, VA pertaining to an unrelated appeal acknowledging receipt of a June 2013 Decision Review Officer (DRO) process - the Veteran had filed a notice of disagreement following a May 2012 RO decision.  Other than the June 27, 2013 RO correspondence, none of these documents have been associated with the claims folder or Virtual VA.  Moreover, based on this communication, the East Palo Alto address used in 2012 does not appear to be correct.  The Federal Prison registry reflects that he was released in 2010 but it appears the Oakland RO has further information to the contrary.

In June 19, 2014 email correspondence from the Oakland RO, it was indicated that his last reported address was in November 2000 at an address in San Francisco, California.  The email correspondence reflects that CAPRI shows the last address in Henrico, Virginia and this was last reported in 2010.  It is not clear in what context the RO is referencing CAPRI as there are no VA outpatient treatment records in the claims folder or Virtual VA.  Also, none of these addresses are reflected in the record; there are more recent submissions from the Veteran which reflect other addresses.  In any event, none of the information contained in the June 2014 email is documented in the record.  

The Board issued correspondence to the Veteran on May 30, 2012, and it appears to have been returned to the Board as undeliverable.  On the returned envelope is a handwritten address in Mechanicsville, Virginia.  

It is also noted that there is an inmate with the Veteran's name, including middle initial, incarcerated at the Lawrenceville Correctional Center in Virginia with a release date of April 17, 2028.  It is not known at this juncture if this incarcerated individual is the Veteran.  

On remand, ALL temporary and additional records associated with ANY of the Veteran's claims MUST be associated with the claims folder or Virtual VA.  

The AOJ must attempt to determine whether the Veteran is imprisoned and/or determine his current mailing address.  All efforts to locate this information MUST be documented.  

The Board wishes to directly advise the Veteran that although VA has a duty to assist him, the duty is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App.  262, 264 (1993).  

Also, it is noted that for incarcerated veterans, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement.  Wood, 1 Vet. App. at 193.  Moreover, the provisions of 38 C.F.R. § 3.103(c) provide that a RO hearing may be scheduled "at any other VA facility or federal building at which suitable hearing facilities are available."  Nonetheless, those provisions do not apply to Board hearings.  See 38 C.F.R. §§ 3.103(a), 20.706.  Rather, a hearing on appeal before the Board will only be held in either Washington D.C. or at a VA facility having adequate physical resources and personnel for the support of such hearings.  38 C.F.R. § 20.705.  Accordingly, there is no regulatory authority that would enable a Board hearing to be scheduled at a prison.  

Accordingly, the case is REMANDED for the following actions:

1.  Please make any and all appropriate attempts necessary to determine whether the Veteran is incarcerated in a state or federal prison, and/or determine his current mailing address.

ALL efforts to locate this information MUST be properly documented and associated with the claims folder or Virtual VA.

Please provide appropriate documentation to support the findings in the June 19, 2014 RO email correspondence, to include the documentary support for the Henrico, Virginia mailing address.  

2.  Associate with the claims folder or Virtual VA all temporary and additional documents and folders pertaining to ANY and ALL of the Veteran's claims/appeals, to include the May 2012 rating decision and subsequent notice of disagreement and DRO request.  

3.  If the Veteran's current mailing address is identified, please schedule him for a Board personal or videoconference hearing, whichever is earliest available, before a Veterans Law Judge.  The Veteran and his representative should be notified at his current mailing address of the date, time, and location of the hearing.  This notice must be associated with the claims folder or Virtual VA.  If the Veteran withdraws his appeal, withdraws his request for a hearing, or does not appear for the hearing on the date scheduled, this should be documented in the claims file or Virtual VA.  

If the Veteran remains incarcerated, then contact the appropriate prison authorities to inquire as to whether he can be transported to a VA facility for the purpose of conducting the hearing.  Any response from the prison must be documented in the claims file or Virtual VA.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



